Citation Nr: 1515406	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent, part denied service connection for erectile dysfunction. 

This matter was before the Board in October 2013, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2013 remand directive, an addendum VA opinion was to be obtained to determine if the appellant's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  The examiner was advised that diabetes mellitus was diagnosed approximately 5 years after intermittent treatment for hyperglycemia.

An addendum opinion was obtained in November 2013.  The examiner determined that erectile dysfunction existed prior to the Veteran's diagnosis of diabetes mellitus and was not aggravated beyond the normal progression by diabetes mellitus.  The examiner's opinion was based, in part, on a finding that the Veteran did not have 5 years of elevated glucose levels prior to a diagnosis of diabetes mellitus.  The examiner further noted that the Veteran's glucose level were not at diagnostic level until 2009.

An additional addendum opinion was obtained in November 2013.  The examiner determined that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected diabetes mellitus nor was it incurred in service.  The examiner's opinion was based, in part, on the Veteran having erectile dysfunction prior to the diagnosis of diabetes mellitus and/or hyperglycemia.

While the November 2013 examiner provided negative opinions for the Veteran's claim of service-connection for erectile dysfunction, the Board finds that an additional opinion should be obtained.  In this regard, VA treatment records demonstrate that the Veteran was diagnosed with hyperglycemia in approximately May 2006.  Thereafter, records dated in May 2010 noted a diagnosis of diabetes mellitus.  The Veteran was afforded a VA examination in April 2011, at which time he reported that he began experiencing erectile dysfunction 3-4 years prior to the examination.  Private treatment records received in December 2013 indicated elevated glucose levels in 2008.  The Board notes that, based on the Veteran's statements at the April 2011 VA examination, the onset of erectile dysfunction appears to have been in 2008.  

In light of the foregoing, the Board finds that clarification regarding the relationship between hyperglycemia, diabetes mellitus, and erectile dysfunction must be obtained prior to adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who provided the November 2013 opinion, or another appropriate VA provider if she is unavailable, to provide an addendum opinion for the Veteran's claim of service connection for erectile dysfunction.  A new examination is only required if deemed necessary by the examiner.

The examiner should provide an opinion to the following:

a. Is it at least as likely as not (a 50 percent probability or more) that erectile dysfunction is caused by the Veteran's service-connected diabetes mellitus?

b. Is it at least as likely as not (a 50 percent probability or more) that erectile dysfunction is aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of erectile dysfunction prior to aggravation?

c. If erectile dysfunction is not caused or aggravated by the Veteran's service-connected diabetes mellitus, is it at least as likely as not (a 50 percent probability or more) that erectile dysfunction had its onset during military service or is otherwise etiologically related to such service?

The examiner must discuss the relationship between the Veteran's hyperglycemia, diabetes mellitus and erectile dysfunction, if any.  Again, the Veteran's statements indicate an onset on erectile dysfunction in approximately 2008, prior to the 2010 diagnosis of diabetes mellitus.  Hyperglycemia was first noted in May 2006.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




